Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Allegany County [Michael L. Nenno, A.J.], entered May 27, 2005) to review a determination of respondent County of Allegany. The determination found that petitioner was no longer entitled to General Municipal Law § 207-c benefits.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination that he is no longer entitled to benefits under General Municipal Law § 207-c because a knee injury he sustained in July 2002 was not causally related to an on-the-job injury he sustained in August 1999. *891Contrary to petitioner’s contention, the determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]). The Hearing Officer was entitled to weigh the parties’ conflicting medical evidence and to assess the credibility of the witnesses “and, so long as the inference[s] drawn and the ultimate determination made are supported by substantial evidence, it is not for [this C]ourt to substitute its judgment for that of the [Hearing Officer]” (Matter of Shorts Bar of Rochester Inc. v New York State Liq. Auth., 17 AD3d 1101, 1102 [2005]). Present—Hurlbutt, J.P., Scudder, Gorski and Smith, JJ.